Territory of Michigan to wit

Robert A. Forsyth Administrator on the estate of Robert A Forsyth deceased vs Abraham C Canniff &c & alii

SUPREME COURT SEPTEMBER TERM IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND TWENTY FOUR
Rule day First Monday of March one thousand eight hundred twenty five And now the said Abraham Comes & defends &c when &c and saith that the plaintiff ought not to have or maintain his action aforesaid for the certain tract or parcel of land with its appurtenances as the same are set forth and described in the said declaration of said plaintiff: because he saith that at the time of the sueing out of the writ in this case issued, he the said Abraham was not & has not since been tenant, as of the freehold of said premises nor of any part thereof, & that he hath nothing therein, nor claims any title thereto nor therein, nor in nor to any part thereof But the said Abraham wholly disclaims all right title & estate in & to the same: and all these things he is ready to verify: wherefore he prays judgment if the plaintiff his action aforesaid thereof against him the said Abraham ought to have or maintain & for his costs
WM WoODBRIDGE
Atty for A C. Caniff.

*736
Robert A Forsyth Administrator on the Estate of Robert A Forsyth deceased vs Voltaire Spalding &c & alii

SUPREME COURT SEPTEMBER TERM IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED & TWENTY FOUR.
And now the said Voltaire comes &c & says that he is not tenant as of the freehold of the certain tract or parcel of land with its appurtenances in the said declaration of said plaintiff set forth & described nor of any part thereof — but as to the north east end of the dwelling house which is part & parcel of said premises & also as to the north east half part of the garden lot part also & parcel of said premises, the said Voltaire says that he said Voltaire was sole tenant in possession for the term of one year, on the day of the suing out of said writ in this case issued & thence hitherto has been & still is sole tenant thereof without this that the said Abraham C Caniff & the said Williams on the day of sueing forth the said writ or at any time since had anything in said north east end of said dwelling house & said north east half of said garden lot parcel of said premises claimed by said plaintiff or were in any wise possessed thereof—And as to the rest & residue of said premises as in said writ & declaration claimed this defendant saith as aforesaid that he is not tenant thereof as of freehold nor otherwise in any manner possessed thereof nor hath he been since nor at the time of nor before the commencement of the suit and this he is ready to verify wherefore he prays judgment of the writ aforesaid and that the same may be quashed & for costs &c. WM Woodbridge
Atty for Def
And now also at the same times comes the said James Williams one of said defendants in said declaration mentioned when &c & says that he is not tenant as of the freehold of the certain tract or parcel of land with its appurtenances in the said declaration set forth & described, nor of any part thereof — but as to the south west half of the dwelling house which is part and parcel of the premises described in said declaration & claimed & as to the south west half of the garden lot part also & parcel thereof the said James saith that at the time of the commencement of this suit & since he was & still is, sole & only possessor thereof by short lease, for years for a term not yet expired &c. without this that the said Abraham C Canniff & said Voltaire Spalding, on the said day of the commencement of this suit or any time since had any thing whatsoever in said South west moiety or half of said dwelling house & said South west moiety or half of said garden lot or any right title estate or claim therein — or in any wise possessed or occupied the same All which this defendant is ready to verify, wherefore he prays judgment of the writ aforesaid & that the same may be quashed WM Woodbridge
Atty for deft.
*737And now also comes at the same time the said Stephen Mack when &c. & says he the said Stephen is not tenant as of the freehold of the certain tract or parcel of land with its appurtenances in said declaration set forth & described but that the same was heretofore legally & in due form acquired by & vested in one Richard Pattinson, now deceased his heirs & assigns as an estate of inheritance in fee simple with whom in his lifetime this defendant entered into certain stipulations for the purchase thereof upon certain conditions, but that the whole of the freehold & inheritable estate & interest in the same at law remained vested in the said Richard until the time of his decease; whereupon the said Richard dying seized thereof the title estate & interest therein passed by the legal devise of said Richard to his certain devisees & Executors, the said William Gilkison Robert Gillaspie & George Moffatt, in said declaration named without whom this defendant the said Stephen cannot bring the said tenements & premises claimed with the appurtenances into plea nor answer the said Robert thereof — And forasmuch as the said Robert hath charged the said William Robert & George defendants in this cause jointly with this defendant & others — yet hath he in no wise caused them the said William Robert & George defendants aforesaid to be summoned or otherwise notified to appear in said case nor have they in any wise appeared in this case as by the writ record & proceedings in the premises & this the said Stephen is ready to verify by the record &c wherefore this defendant prays judgment of the writ & proceedings in the premises & that the same may be quashed &c & for costs.
WM Woodbridge
Atty for Stephen Mack
Territory of Michigan county of wayne towit
March 7th 1825 This day personally appeared the abovenamed William Woodbridge who made oath that according to the best of his knowledge & belief the four foregoing several pleas of Abrahim C Caniflf — James Williams Voltaire Spalding & Stephen Mack & the matters & things therein stated & averred are true J McDonell J. P.